                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

EDMOND CROIX and ALMA CROIX                        §
                                                   §
v.                                                 §            1:19-CV-102-LY
                                                   §
PROVIDENT TRUST GROUP, LLC                         §

                           REPORT AND RECOMMENDATION
                      OF THE UNITED STATES MAGISTRATE JUDGE

TO:      THE HONORABLE LEE YEAKEL
         UNITED STATES DISTRICT JUDGE

         Before the Court are Defendant’s Motion to Dismiss Plaintiffs’ Original Petition (Dkt. No.

8); Plaintiffs’ Response (Dkt. No. 10), and Defendant’s Reply (Dkt. No. 12). The District Court

referred the above motion to the undersigned Magistrate Judge for report and recommendation

pursuant to 28 U.S.C. §636(b)(1)(A), FED. R. CIV. P. 72, and Rule 1(c) of Appendix C of the Local

Rules.

                                 I.   GENERAL BACKGROUND

         Plaintiffs Edmond and Alma Croix (together, “Plaintiffs”) are an elderly couple who live in

Pflugerville, Texas. Dkt. No. 1-4 ¶¶ 1, 8-10. Defendant Provident Trust Group, LLC (“Provident”)

is a trust company that acts as a custodian for certain investment retirement accounts (“IRAs”). Id.

¶ 2; Dkt. No. 7 at 1-2. Plaintiffs allege that Provident negligently failed to verify whether Plaintiffs’

financial advisor was legally qualified to conduct transactions in their investment account. As a

result, they allege that a man posing as a financial consultant has stolen nearly all of their retirement

savings. Plaintiffs allege the following facts. They first met Brett Pittsenbargar in 2009, when

acquaintances recommended him to help with Plaintiffs’ tax preparations.                 Id. ¶¶ 11-13.

Pittsenbargar represented that he was a financial consultant, specializing in retirement planning and

investing. Id. ¶ 11. In fact, Pittsenbargar was not a CPA and he relied on third parties to prepare
Plaintiffs’ tax returns. Id. ¶ 14. In 2013, Pittsenbargar “began to act a financial planner” for

Plaintiffs. Id. ¶ 15. Pittsenbargar called himself a financial consultant, but he does not maintain any

licenses or registrations to act in that capacity. Id. ¶ 16. He is not a Registered Investment Advisor

with the U.S. Securities and Exchange Commission (“SEC”). Id. ¶ 17. He is not registered with the

Financial Industry Regulatory Authority (“FINRA”) or the Texas State Securities Board to act as a

securities dealer. Id. ¶ 18.

        When Plaintiffs first began working with Pittsenbargar, they maintained retirement accounts

with several established financial institutions, including American Estate and Trust, Thrift Savings

Plan, Security Benefits, Accuplan, and Fidelity Investments. Id. ¶ 18. In April 2015, Pittsenbargar

directed Plaintiffs to transfer their retirement funds into IRAs maintained by Provident. Id. ¶ 20.

Plaintiffs allege that Pittsenbargar’s decision to use Provident as a custodian was not random; it was

the result of Provident’s marketing effort, which “actively solicits the business of investment

advisors.”    Id. ¶ 21. Alma opened a Traditional IRA account, and Edmond opened both a

Traditional IRA and a Roth IRA. Id. ¶ 24. When Plaintiffs opened the accounts, Provident “knew

that Pittsenbargar was purporting to act as an investment advisor for Plaintiffs and has responsibility

for the investments in their account.” Id. ¶ 25. Provident provided Pittsenbargar with his own log-

in to access the accounts, and communicated with Plaintiffs through emails to Pittsenbargar for

“virtually every communication.” Id. ¶ 26.

        “Almost immediately” after Pittsenbargar directed Plaintiffs to move their funds into the

Provident IRAs, Pittsenbargar executed three transactions purchasing securities in the Ironbridge

Asset Fund, LLC and the Ironbridge Asset Fund 2, LLC (together, “Ironbridge”). Id. ¶¶ 27-28.

Pittsenbargar invested a total of $203,000 of Plaintiffs’ funds in Ironbridge through the Provident

IRAs. Id. ¶¶ 28-29. Ironbridge was in fact an unregistered security issued by a fund owned by

Pittsenbargar, which served as a “feeder fund” for Woodbridge Group of Companies, LLC

                                                  2
(“Woodbridge”), a Ponzi scheme now subject to multiple law enforcement actions. Id. ¶¶ 30-31.

Woodbridge has filed for bankruptcy in Delaware. Id. ¶ 32. Plaintiffs have “lost their entire

investment and stand to recover nothing at all from the Woodbridge bankruptcy.” Id. ¶ 33.

        Plaintiffs allege that Provident caused their losses by failing to inquire as to whether

Pittsenbargar had the legal capacity to act as a financial professional. Id. ¶ 34. Plaintiffs also allege

that Pittsenbargar “was known” to Provident and that the company “actively solicited”

Pittsenbargar’s business. Id. ¶¶ 34-35. They allege that as a custodial bank, Provident has “a duty

to its customers to inquire as to the legal capacity of known third-party financial professionals to

execute transactions in customer accounts.” Id. ¶ 37; see id. ¶ 35. Provident “breached this duty

when it completely failed to inquire as to whether Pittsenbargar, the purported financial processional

associated with Plaintiffs’ account[,] was legally entitled to act in that capacity.” Id. ¶ 37. “In fact,

Pittsenbargar was not licensed by the SEC as a registered investment advisor, nor was he registered

with FINRA or the State of Texas as a seller of securities.” Id. ¶ 39. As a direct result of Provident’s

breach of its duties to Plaintiffs, Pittsenbargar executed financial transactions in the accounts

Plaintiffs maintained with Provident Trust, causing Plaintiffs to lose $203,000, which comprised

virtually all of their retirement savings. Id. ¶ 40.1

        Based on these allegations, Plaintiffs assert a single claim of negligence against Provident.

Id. ¶¶ 36-40. They seek damages, unspecified equitable relief, and any other relief to which they

may be entitled. Id. ¶ 42. Provident moves to dismiss Plaintiffs’ claim, asserting (1) the economic

loss doctrine bars Plaintiffs’ negligence claim; (2) Provident had no common law duty to investigate

Plaintiffs’ advisors or investments as a matter of law; (3) Provident had no contractual duty to advise


        1
          Plaintiffs allege that they lost $203,000 at paragraph 29 and $204,000 at paragraph 40. See Dkt.
No. 1-4 ¶¶ 29, 40. Given that Plaintiffs’ summary of transactions by Pittsenbargar totals $203,000, the Court
construes the amount at paragraph 40 to be a clerical error. See id. ¶ 28. In any event, the precise amount
of damages is a question of fact.

                                                     3
Plaintiffs on their advisors or investments; and (4) Plaintiffs fail to plausibly allege that Provide

proximately caused their damages. Dkt. No. 7.

                                     II. LEGAL STANDARD

        Federal Rule of Civil Procedure 12(b)(6) allows a party to move to dismiss an action for

failure to state a claim upon which relief can be granted. FED. R. CIV. P.12(b)(6). Rule 12(b)(6)

must be read in conjunction with Rule 8(a), which requires “a short and plain statement of the claim

showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(A)(2). A complaint must contain

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). Rule 8 “does not require ‘detailed factual allegations,’ but it demands more

than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (citing Twombly, 550 U.S. at 555). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “The

plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id.

        A court considering a motion to dismiss must accept “all well-pleaded facts as true, viewing

them in the light most favorable to the plaintiff.” Martin K. Eby Const. Co. v. Dallas Area Rapid

Transit, 369 F.3d 464, 467 (5th Cir. 2004). While a court must accept all of the claimant’s

well-pleaded facts as true, it is not bound to accept as true conclusory allegations or allegations that

merely restate the legal elements of a claim. See Chhim v. Univ. of Texas at Austin, 836 F.3d 467,

469 (5th Cir. 2016) (citing Iqbal, 556 U.S. at 678). In short, a claim should only be dismissed if a

court determines that it is beyond doubt that the claimant cannot prove a plausible set of facts that

support the claim and would justify relief. See Twombly, 550 U.S. at 570. A motion to dismiss

pursuant to Rule 12(b)(6) is generally disfavored and rarely granted. Turner v. Pleasant, 663 F.3d

                                                   4
770, 775 (5th Cir. 2011). “The court’s review is limited to the complaint, any documents attached

to the complaint, and any documents attached to the motion to dismiss that are central to the claim

and referenced by the complaint.” Ironshore Europe DAC v. Schiff Hardin, L.L.P., 912 F.3d 759,

763 (5th Cir. 2019) (citing Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387

(5th Cir. 2010)).

                                             III. ANALYSIS

A.      Preliminary Issues

        Before turning to the merits of Provident’s motion, the Court will reiterate the scope of its

review at this stage. Both parties allege facts in their briefing that are outside of the Complaint.

Provident seeks to rely on contracts attached to its response. Dkt. No. 7 at 11. Plaintiffs seek to rely

on facts alleged in a separate case in Nevada.2 Dkt. No. 10 at 10 n.19 (citing Murray v. Provident

Trust Group et al., Case No. 2:18-CV-01382 (D. Nev. filed July 26, 2018)). The Court cannot rely

on fact allegations outside of the Complaint unless they are “ central to the claim and referenced by

the complaint.” Ironshore, 912 F.3d at 763 (citing Lone Star Fund, 594 F.3d at 387). The Court

will not consider fact allegations from a separate case. See, e.g., Ferguson v. Extraco Mortg. Co.,

264 Fed. Appx. 351, 352 (5th Cir. 2007) (“A court may take judicial notice of ‘a document filed in

another court . . . to establish the fact of such litigation and related filings,’ but generally cannot take

notice of the findings of fact from other proceedings.”) (quoting Taylor, 162 F.3d at 829–830).

        Provident argues that the Court may consider the contracts attached to the motion to dismiss

even though they are outside the complaint because the contracts are “central to the claim” and

implicitly “referenced by the complaint” because Plaintiffs reference their accounts with Provident.


        2
          For example, Plaintiffs allege in their response to the motion to dismiss that Provident was the IRA
custodian for nearly 1500 accounts containing Woodbridge securities and that Provident “continued to accept
investments in Woodbridge after learning it was fraudulent.” Dkt. No. 10 at 10 n.19. If Plaintiffs want the
Court to consider such facts, they must include them in their complaint.

                                                      5
Id. at 4 n.6. However, Plaintiffs’ cause of action is a tort claim, not a breach of contract claim. It

is not clear that the contracts are “central” to the claim in order for this Court to consider them at the

motion to dismiss stage. Additionally, even if the Court were to consider the contracts now at the

motion to dismiss stage, the Court cannot make a fact determination about the scope and terms of

the parties’ agreement without a complete evidentiary record. The Court therefore will not rely on

the contracts at this time. The Court now turns to Provident’s grounds for dismissal.

B.      Economic Loss Doctrine

        Provident argues that the economic loss doctrine bars Plaintiffs’ negligence claim. Dkt. No.

7 at 12-13. In Texas,3 “[t]he economic loss rule generally precludes recovery in tort for economic

losses resulting from a party’s failure to perform under a contract when the harm consists only of the

economic loss of a contractual expectancy.” Chapman Custom Homes, Inc. v. Dallas Plumbing Co.,

445 S.W.3d 716, 718 (Tex. 2014) (citations omitted). “But it does not bar all tort claims arising out

of a contractual setting.” Id. As the Texas Supreme Court has explained, “a party [cannot] avoid

tort liability to the world simply by entering into a contract with one party [otherwise the] economic

loss rule [would] swallow all claims between contractual and commercial strangers.” Id. (quoting

Sharyland Water Supply Corp. v. City of Alton, 354 S.W.3d 407, 419 (Tex. 2011)) (alterations in

original). Accordingly, “a party states a tort claim when the duty allegedly breached is independent

of the contractual undertaking and the harm suffered is not merely the economic loss of a contractual

benefit.” Id. (citing LAN/STV v. Martin K. Eby Const. Co., Inc.,435 S.W.3d 234, 242-43 (Tex.

2014) (discussing the limitations on recovery of purely economic damages by contractual strangers);

Southwestern Bell Telephone Co., v. DeLanney, 809 S.W.2d 493, 494–95 (Tex. 1991) (suggesting



        3
          Although the parties’ choice of law is unclear in other parts of their briefing, the parties cite only
Texas law regarding the economic loss rule. The Court therefore considers this argument under Texas law,
as briefed by the parties.

                                                       6
that the source of the duty and the nature of the wrong should be examined to determine whether the

underlying claim is in tort or contract)).

        Provident reasons that because the parties entered into written contracts, “Plaintiffs cannot

assert a tort claim to recover their alleged economic losses caused by their self-directed investment

in Woodbridge.” Dkt. No. 7 at 13. But the mere existence of a contract between Provident and

Plaintiffs does not protect Provident from all tort liability. See Chapman, 445 S.W.3d at 718.

Plaintiffs also do not allege that Provident breached any contractual duties.4 Applying the Texas

Supreme Court’s test here, Plaintiffs state a tort claim that is distinct from the loss of their

contractual expectancy because the duty allegedly breached—a duty to verify that Plaintiffs’ agent

was appropriately registered—is “independent of the contractual undertaking” and the harm

suffered—fraud resulting in the loss of their entire investment—is “not merely the economic loss

of a contractual benefit.” See id. Plaintiffs’ negligence claim on this theory of liability is not barred

by the economic loss rule.




        4
            This fact distinguishes this case from Murray v. Provident Trust Group et al., Case No.
2:18-CV-01382 (D.Nev. filed July 26, 2018), a separate action against Provident filed in Nevada federal
court. Provident cites this case as a supplemental authority for dismissal. Dkt. No. 16. The Murray plaintiffs
seek to represent a class of investors who allege that Provident “failed to take any steps to ascertain the
nature, assets underlying, or value of the Woodbridge Securities” and “continued to accept Woodbridge
Securities as custodian from other customers that Woodbridge steered towards Defendant even after federal
and state regulatory agencies had concluded that [an individual named Robert H. Shapiro] was operating
Woodbridge in a way that broke various laws.” Murray, Case No. 2:18-CV-01382 (Order, Dkt. No. 45 at
2). The Murray plaintiffs assert claims for breach of contract, breach of fiduciary duty, negligence and gross
negligence, and unjust enrichment. Id. at 2-3. In an order granting Provident’s motion to dismiss, the Nevada
District Court dismissed all of the parties’ claims with prejudice, except for the breach of contract claims,
for which the court granted leave to file an amended complaint. Id. at 13. The Nevada court ruled that the
economic loss doctrine barred the plaintiffs’ tort claims because they alleged “only economic losses” and
offered factually distinguishable case law from outside jurisdictions in support of their position. Id. at 11-12.
The Murray plaintiffs also appear to base their tort claims at least in part on Provident’s alleged breach of
contractual duties. See id. at 2, 5, 7. Although Murray provides persuasive authority, it concerns different
claims, different alleged conduct by Provident, and a different theory of negligence. It does not bind this
Court.

                                                       7
C.     Duty to Plaintiffs

       To set forth a negligence claim under Texas law, a Plaintiff must plausibly allege the

existence of a legal duty, a breach of that duty, and damages proximately caused by the breach.

Bustamante v. Ponte, 529 S.W.3d 447, 456 (Tex. 2017) (citation omitted). “The threshold inquiry

in a negligence case is duty.” Pagayon v. Exxon Mobil Corp., 536 S.W.3d 499, 503 (Tex. 2017)

(citing Greater Hous. Transp. Co. v. Phillips, 801 S.W.2d 523, 525 (Tex. 1990)). “The existence

of duty is a question of law for the court to decide from the facts surrounding the occurrence in

question.” Id. If there is no duty, there can be no liability. Thapar v. Zezulka, 994 S.W.2d 635, 637

(Tex. 1999).

       Provident argues that it had no common law duty to investigate Plaintiffs’ advisors or

investments as a matter of law. Dkt. No. 7 at 8-10. Plaintiffs allege that Provident had a

“gatekeeping” duty “to simply determine whether or not Pittsenbargar held some appropriate

registration.” Dkt. No. 10 at 10. Plaintiffs argue that the source of this duty is a Nevada statute,

which provides that “servicers or administrators of individual retirement accounts” have fiduciary

duties. Dkt. No. 10 at 8 (citing Nev. Rev. Stat. §§ 163.554, 669.045). Plaintiffs do not assert a duty

under Texas law.

       The parties’ briefing fails to adopt a clear position on their choice of law. Except for the

section addressing duty, both parties’ briefing relies on Texas law and seems to assume that this

Court will apply Texas law to this dispute. However, Plaintiffs appear to import a Nevada duty into

their claim that Provident was negligent under Texas law. Additionally, Provident argues that the

terms of the parties’ contracts “govern this dispute,” Dkt. No. 7 at 11-13, but Plaintiffs counter that

Provident “ignores completely their choice of law provision—which arguably dictates that

Defendant’s actions here are governed by Nevada law.” Dkt. No. 10 at 8 n.13. Neither party adopts

a consistent position on whether Texas or Nevada law applies in this action.

                                                  8
        In a diversity case, federal courts apply the choice of law rules of the forum state. Casa

Orlando Apartments, Ltd. v. Fed. Nat. Mortg. Ass’n, 624 F.3d 185, 190 (5th Cir. 2010). Texas

courts follow the “most significant relationship” test in the Restatement (Second) of Conflict of

Laws (“Restatement”). Id. (citations omitted). The choice of law is evaluated issue by issue. Id. at

191. In a tort case, the primary factors for choice of law are: “(a) the place where the injury

occurred, (b) the place where the conduct causing the injury occurred, (c) the domicile, residence,

nationality, place of incorporation and place of business of the parties, and (d) the place where the

relationship, if any, between the parties is centered.” Id. (citing Restatement (Second) of Conflict

of Laws § 145). Additionally, “Texas courts permit choice-of-law agreements and the default

position is that they are enforceable,” but “it is not uncommon for a party to overcome them.”

Cardoni v. Prosperity Bank, 805 F.3d 573, 581 (5th Cir. 2015). “To render a choice of law provision

unenforceable,” a party must show that “(a) the chosen state has no substantial relationship to the

parties or the transaction and there is no other reasonable basis for the parties’ choice, or (b)

application of the law of the chosen state would be contrary to a fundamental policy of a state which

has a materially greater interest than the chosen state in the determination of the particular issue and

which . . . would be the state of the applicable law in the absence of an effective choice of law by

the parties.” Id. (citing Restatement (Second) of Conflict of Laws § 187(2); DeSantis v. Wackenhut

Corp., 793 S.W.2d 670, 677 (Tex. 1990) (applying the Restatement framework)).

        Here, the parties’ briefing and the record are insufficient for the Court to determine the choice

of law. As discussed above, the Court cannot consider the contracts that contain the choice of law

provision. See supra, Section III(A). Even assuming that the Court could consider the contracts,

neither party offers a consistent position or supporting facts to assist the Court in evaluating whether

the contracts represent the complete agreement of the parties or whether the choice of law provisions

are enforceable. Only Provident addresses the choice of law problem here. Provident argues that

                                                   9
“no choice of law analysis is necessary” and Texas law applies because “the laws of the states do not

conflict.” Dkt. No. 12 at 1 n.1. But if the laws of Texas and Nevada did not conflict, Plaintiff would

not need to rely on a Nevada statute for the source of Provident’s duty. Further, Provident cannot

maintain at the same time that the law of the forum state applies and that the terms of the parties’

contracts govern the dispute, which would impose the Nevada choice of law. See id.; Dkt. No. 7

at 13. Because the Court cannot find from the parties’ submissions whether Nevada or Texas law

applies, the Court recommends denying the motion to dismiss on this ground without prejudice to

re-urging at a later date.

D.      Contractual Duty

        Next, Provident argues it had no contractual duty to advise Plaintiffs on their advisors or

investments. Dkt. No. 7 at 11-13. Provident attaches copies of the parties’ Custodial Agreement and

Direction of Investment Forms to its motion and argues that release and indemnity provisions bar

this claim. Id. at 11 (citing Dkt. No. 7-3 (Custodial Agreement); Dkt. No. 7-4 (Direction of

Investment Forms)). Provident also points to an express provision that “nothing in this Agreement

shall be construed as conferring fiduciary status upon us.” Id. The Court cannot consider the

contracts at this stage. See supra, Section III(A). Even assuming that the Court could consider the

contracts attached to Provident’s response, the Court cannot conclude at the motion to dismiss stage

that those agreements bar Plaintiffs’ negligence claim. “In Texas, exculpatory clauses are not

favored and are strictly construed.” Stine v. Marathon Oil Co., 976 F.2d 254, 260 (5th Cir. 1992)

(citing K & S Oil Well Service v. Cabot Corp., 491 S.W.2d 733, 738, 739 (Tex.Civ.App.—Corpus

Christi, 1973, writ ref’d n.r.e.). “To have effect, the contract must be clear and unambiguous.” Id.

(citing K&S, 491 S.W.2d at 738). “Before enforcing an indemnification clause for an indemnitee’s

own negligence, a court must be firmly convinced that the exculpatory provision reflects the

intention of the parties.” One Beacon Ins. Co. v. Crowley Marine Servs., Inc., 648 F.3d 258, 267


                                                 10
(5th Cir. 2011) (quoting Orduna S.A. v. Zen-Noh Grain Corp., 913 F.2d 1149, 1153 (5th Cir. 1990).

Without a complete evidentiary record, the Court is not firmly convinced that the exculpatory

provisions in the agreements attached to Provident’s response reflect the intention of the parties.5

The Court therefore recommends denying the motion to dismiss on this ground.

E.      Proximate Causation

        Finally, Provident argues that Plaintiffs fail to plausibly allege that Provide proximately

caused their damages. Dkt. No. 7 at 13-15. Because the Court finds that it cannot determine the

existence of a duty from the parties’ briefing, the Court does not reach whether Plaintiffs have

satisfied the other elements of a negligence claim. See supra, Section III(C).

                                      IV. RECOMMENDATION

        Based upon the foregoing, the undersigned Magistrate Judge RECOMMENDS that the

District Court DENY Provident’s Motion to Dismiss Plaintiffs’ Original Petition (Dkt. No. 7)

consistent with the terms of this report and recommendation.                     In particular, the Court

RECOMMENDS that the District Court DENY WITHOUT PREJUDICE Provident’s motion to

dismiss based on the ground that it had no duty to Plaintiffs.

                                             V. WARNINGS

        The parties may file objections to this Report and Recommendation.                    A party filing

objections must specifically identify those findings or recommendations to which objections are

being made. The District Court need not consider frivolous, conclusive, or general objections. See

Battle v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file

written objections to the proposed findings and recommendations contained in this Report within


        5
           On this issue, Provident again points to the decision in Murray v. Provident Trust Group et al.,
Case No. 2:18-CV-01382 (D.Nev. filed July 26, 2018). However, the Murray plaintiffs attached the contract
containing the exculpatory provisions to their complaint and sought to rely on that contract in their briefing.
Id. at 4-5. The Nevada court also specifically declined to consider any contracts between the parties that
were not attached to the complaint and therefore “outside the scope of Plaintiffs’ Complaint.” Id. at 5.

                                                      11
fourteen (14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and, except

upon grounds of plain error, shall bar the party from appellate review of unobjected-to proposed

factual findings and legal conclusions accepted by the District Court. See 28 U.S.C. § 636(b)(1)(c);

Thomas v. Arn, 474 U.S. 140, 150-53, 106 S. Ct. 466, 472-74 (1985); Douglass v. United Servs.

Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

        SIGNED this 9th day of December, 2019.


                                                _____________________________________
                                                ANDREW W. AUSTIN
                                                UNITED STATES MAGISTRATE JUDGE




                                                  12
